Title: From Thomas Jefferson to James Monroe, 22 November 1804
From: Jefferson, Thomas
To: Monroe, James


                  Thomas Jefferson, President of the United States of America,
                  to James Monroe,—Greeting:
                  Reposing especial Trust and Confidence in Your Integrity, Prudence and Ability. I have nominated, and by and with the advice and Consent of the Senate do appoint you the said James Monroe Minister Extraordinary and Plenipotentiary of the United States to the Court of His Catholic Majesty with full power and authority for and in the name of the said United States to confer, treat and negotiate with any person or persons duly authorized by His said Majesty of and concerning the Boundaries of Louisiana, the Cession of any other adjoining territories Eastward thereof by His said Majesty, the Convention concluded between the United States and his said Majesty on the 11th of Augt 1802 and respecting any claims which the Citizens or subjects of either Power have or may have on the Government, Citizens or subjects of the other respectively, and to conclude and sign a Treaty or Treaties, Convention or Conventions thereon, transmitting the same to the President of the United States for his ratification by and with the advice and Consent of the Senate.
                  In Testimony whereof, I have caused the Letters to be made Patent, and the Seal of the United States to be hereunto affixed
                  Given under my hand at the City of Washington the Twenty–Second day of November in the year of our Lord one thousand Eight hundred and four; and of the Independence of the United States of America, the Twenty Ninth.
                  
                     Th: Jefferson 
                     
                     By the President,
                     James Madison. 
                     Secretary of State
                  
               